Catón, C. J. This action was brought by three persons, as individuals, nothing upon the face of the papers showing that they were partners. Upon the trial, they proved a cause of action in favor of 0. F. Fuller & Co., against the defendants, but failed to show that they constituted the firm of 0. F. Fuller & Co. On this proof they were not entitled to judgment. Had they sued as partners, our statute might have dispensed with such proof. But unless they sue as partners, the statute does not relieve them from producing the proof which was required by the common law to maintain the action. The judgment must be reversed, and the cause remanded. Judgment reversed.